Citation Nr: 1549157	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  14-19 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus type II (diabetes).  

2.  Entitlement to an effective date earlier than June 8, 2015, for the grant of a 100 percent rating for end stage renal failure with hypertension.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to October 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a St. Petersburg, Florida, rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, granted service connection for diabetes and assigned an initial 20 percent rating, effective May 7, 2006.

In addition, an August 2015 rating decision granted service connection for end stage renal disease with hypertension, with a 100 percent disability rating assigned, effective June 8, 2015.  As noted below, the Veteran submitted a notice of disagreement with the effective date assigned in August 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Throughout the claim, including in a May 2014 VA Form 9, the Veteran has reported continually VA treatment in Gainesville as well as at the Lecanto Community Based Outpatient Clinic (CBOC).  There are only two records from the Gainesville VA Medical Center (VAMC), which are dated in April and July 2012.  The only VA treatment records from the Lecanto CBOC include one record from June 2003 and then records from March and August 2012.  As such, there appears to be outstanding VA treatment records relevant to the current claim.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As this evidence is relevant to the Veteran's claim, all relevant records in VA's possession must be obtained. 

Once all outstanding evidence has been obtained, if any of the new evidence suggests a possible worsening of the service-connected diabetes disability, the Veteran should be scheduled for a new VA examination to assess the current severity of his disability.  

Finally, in an August 2015 rating decision, the RO granted service connection for end stage renal disease with hypertension, assigning a 100 percent rating, effective June 8, 2015.  The Veteran filed a notice of disagreement (NOD) later that month as to the effective date assigned.  A SOC has not yet been issued on this matter, and should be accomplished on remand.  See Manlincon v. West, 12 Vet. App. 238 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records, including all records from any VA facility in Gainesville and the Lecanto CBOC, and associate them with the paper or virtual claims file.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile. 

2.  If evidence is obtained which suggests a worsening of the diabetes disability, the Veteran should be provided with a new VA examination with a qualified physician to determine the current severity of the disability.  All manifestations attributable to the current diabetes disability should be described in detail.  

3.  After completion of all requested and necessary development, the AOJ should readjudicate the claim for an increased initial rating for diabetes.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

4.  Separately, issue a SOC regarding the issue of entitlement to an effective date earlier than June 8, 2015, for the grant of a 100 percent rating for end stage renal failure with hypertension.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




